UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1036


JACOB RANJIT D’CRUZE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   June 3, 2010                   Decided:   July 8, 2010


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steffanie J. Lewis, INTERNATIONAL BUSINESS LAW FIRM, P.C.,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Joanna L.
Watson,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacob     Ranjit        D’Cruze,         a     native       and       citizen       of

Bangladesh,    petitions       for    review         an    order    of        the    Board     of

Immigration Appeals (“Board”) denying his motion to reconsider.

We deny the petition for review.

            This     court     reviews         the       denial     of        a     motion      to

reconsider for abuse of discretion.                      Barry v. Gonzales, 445 F.3d

741, 744 (4th Cir. 2006); Jean v. Gonzales, 435 F.3d 475, 483

(4th Cir. 2006); 8 C.F.R. § 1003.2(a) (2010).                                     A motion to

reconsider asserts an error in an earlier decision and requires

the movant to specify the error of fact or law in the prior

decision.     Jean, 435 F.3d at 482-83; Matter of Cerna, 20 I. & N.

Dec. 399, 402 (BIA 1991) (noting that a motion to reconsider

questions a decision for alleged errors in appraising the facts

and the law); 8 C.F.R. § 1003.2(b)(1) (2010).

            The     burden     is    on    the       movant        to        establish        that

reconsideration is warranted.              INS v. Abudu, 485 U.S. 94, 110

(1988).     “To be within a mile of being granted, a motion for

reconsideration      has     to     give   the           tribunal       to     which     it     is

addressed a reason for changing its mind.”                          Ahmed v. Ashcroft,

388 F.3d 247, 249 (7th Cir. 2004).

            We find the Board did not abuse its discretion denying

the motion to reconsider.             The Board’s decision in Matter of R-

D-, 24 I. & N. Dec. 221 (BIA 2007) clearly controls D’Cruze’s

                                           2
circumstance.      D’Cruze     departed      the   United    States     when    he

entered Canada in contemplation of being granted refugee status

in that country.     He remained in Canada several years, was not

detained and was permitted to move about the country.                    His re-

entry into the United States without being admitted or paroled

made him ineligible for adjustment of status.                     See 8 U.S.C.

§ 1255(a), (i) (2006).

           Accordingly,   we    deny       the   petition   for     review.      We

dispense   with   oral    argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              PETITION DENIED




                                       3